NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



LEE MEMORIAL HEALTH SYSTEM,               )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D15-2119
                                          )
GEICO GENERAL INSURANCE CO.               )
and ALLSTATE INSURANCE CO.,               )
                                          )
             Appellees.                   )
                                          )

Opinion filed July 17, 2019.

Appeal from the Circuit Court for Lee
County; Keith R. Kyle, Judge.

Hala Sandridge of Buchanan Ingersoll &
Rooney PC, Tampa, for Appellant.

Angela C. Flowers of Kubicki Draper,
Ocala, for Appellee Geico Insurance Co.

John P. Joy and Sara M. Sandler of
Walton Lantaff Schroeder & Carson LLP,
Fort Lauderdale, for Appellee Allstate
Insurance Co.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.